 In the Matter of WESTINGHOUSE ELECTRIC & MANUFACTURING CO.,WESTINGHOUSEX-RAYDIVISIONandWESTINGHOUSE X-RAY Divi-SION SALARIED EMPLOYEESASSOCIATIONCase No. R-3000.Decided October14, 1941Jurisdiction:X-ray apparatus manufacturing industry.Investigation and Certification of Representatives:existence of question: Com-pany refused to. accord union recognition until certified by the Board; electionunnecessary to resolve question; authorization cards checked with currentpay-roll ; Company agreeable to certification upon the record.Unit Appropriate for CollectiveBargaining:employees attached to district salesoffice of the Company excluding salesmen and employees having the right tohire and discharge ; agreement as to.Mr. C. A. Reinwald,of New York City, andMr. E. J. Fox,ofLong Island City, N. Y., for the Company.Mr. C. E. Lovett,of Hollis, N. Y., andMr. George E. Chapman,of Teaneck, N. J., for the Union.Mr. Robert S. Fousek,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 11, 1941, Westinghouse X-Ray Division Salaried Em-ployees Association, herein called the Union, filed with the RegionalDirector for the Second Region (New York City) appetition allegingthat a question affecting commerce had arisen concerning the represen-tation of employees of Westinghouse Electric & Manufacturing Co.,Westinghouse X-Ray Division, New York City, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On August 4, 1941, theNational Labor-Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing36 N. L. R. B., No. 18.120 WESTINGHOUSE ELECTRIC & MANUFACTURING CO.121upondue notice.On September 5, 1941, the Regional Director issueda notice of hearing, copies of which were duly served upon the Com-pany and the Union. Pursuant to notice, a hearing was held onSeptember 12, 1941, at New York City, before Christopher W. Hoey,the Trial Examiner duly designated by the Chief TrialExaminer.The Company and the Union were represented by counsel or otherofficial representatives and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made no rulingson motions or on objections to the admission of evidence.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe parties stipulated that the business of the Company was sub-stantially that found by the Board in a prior case.' In that case,the Board found the Company to be a Pennsylvania corporation,operating the Long Island X-ray plant. It is engaged in the manu-facture, sale, and distribution ofX-ray apparatus and relatedproducts.During the year 1940, the Company purchased raw ma-terials for use at its Long Island X-ray plant in the value of over$500,000, of which approximately 60 per cent was purchased andshipped to it from points outside the State of New York.Duringthe same period, the Company manufactured at its Long Island plantfinished products valued at more than $2,000,000, of which approxi-mately 80 per cent was sold and shipped to points outside the Stateof New York. This proceeding is concerned only with the employeesin the New York district sales office of.the Company located at 173East 87th Street, New York City.IT.THE ORGANIZATION INVOLVEDWestinghouse X-Ray Division Salaried Employees Association isan unaffiliated labor organization admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring the week of June 15, 1941, the Union requested the Com-pany for recognition as the bargaining representative of employees'Matter ofWestinghouse Electric & Manufacturing Co., WestinghouseX-Ray DivisionandLocal 1207 of the United Electrical,Radio & Machine Workers of America, C. I. 0.,32 N. L.R. B., No. 95. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the alleged appropriate unit.The Company refused to recognizethe Union until such time as the Union should be certified by the,Board.A statement of the Regional Director introduced in evidenceat the hearing discloses that the Union represents a majority of theemployees in the unit 'hereinafter found to be appropriate for thepurposes of collective bargaining.2We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operation of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes, burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties agree, and we find, that all employees attached to thedistrictsales officeof the Company located at 173 East 87th Street,New York City, excluding salesmen and employees having the rightto hire and discharge, constitute a unit appropriate for the purposesof collective bargaining.We find, further, that such unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise will effectu-ate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing the parties checked the authorization cards withthe current pay roll of the Company and agreed that the Union hadsubmitted 16 authentic cards covering all but 1 employee in the ap-propriate unit.The Company stated its willingness to have theBoard certify the Union without an election.We find that the Unionhas been designated and selected by a majority of the employees inthe unit herein found to be appropriate as their representative forthe purposes of collective bargaining.The Union is, therefore, theexclusive representative of all employees in such unit for the purposesof collective bargaining and we shall so certify.2Evidence submitted to the Regional Director consisted of 17 signed authorizationcards bearing apparently genuine signatures,16 of which were dated in June and July1941.All the 17 signatures were those of persons who are on the Company'spay rollof July 17, 1941.There are approximately.17 persons in the alleged appropriate unit. WESTINGHOUSEELECTRIC & MANUFACTURTN( CO.123Uponthe basis of the above findings of fact and upon the entirerecord in the case,the Board makes the following:CONCLUSIONS OF LAw1.'A question affecting commerce has .arisen concerning the repre-sentation of employees of Westinghouse Electric &ManufacturingCo.,WestinghouseX-Ray Division, New York City, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All employees attached to the district sales office of the Com-pany, located at 173 East 87th Street, New York City, excludingsalesmen and employees having the right to hire and discharge,.constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of ' Section .9 (b) of the National LaborRelations Act.3.Westinghouse X-Ray Division Salaried Employees Associationis the exclusive representative of all the employees in such unit forthe purposes of collective bargaining, within the meaningof Section9 (a) ofthe National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela=tions Act, and pursuant to Article III, Sections8 and9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT ISHEREBY CERTIFIED that Westinghouse X-Ray Division SalariedEmployees Association has been designatedand selected by a ma-jority of all the employees attached to the district sales office of theWestinghouse Electric & Manufacturing Co., Westinghouse X-RayDivision, located at 173 East 87th Street, New York City,excludingsalesmenand employees having the right to hire and discharge, astheir representative for the purposes of collective bargaining, andthat pursuant to Section 9 (a) of the Act, Westinghouse X-Ray Divi-sion Salaried Employees Association is the exclusive representativeof all such employees for the purposes of collectivebargaining inrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.MR. GERARDD. REILLY took no part in the consideration of theabove Decision and Certification of Representatives.